United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                     January 6, 2005

                                                              Charles R. Fulbruge III
                                                                      Clerk
                               No. 04-60064
                             Summary Calendar


                   SALWA ZINHOUM MOHAMED ELBASHLLI,

                               Petitioner,

                                  versus

                JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                               Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A78 582 197
                         --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Salwa Zinhoum Mohamed Elbashlli petitions for review of an

order of the Board of Immigration Appeals (BIA) affirming the

immigration judge’s (IJ’s) decision to deny her application for

asylum   and   withholding   of   removal   under   the   Immigration     and

Nationality Act (INA) as well as the Convention Against Torture

(CAT). Elbashlli argues that the BIA erred in determining that she

had not established entitlement to asylum and withholding of

removal under both the INA and the CAT.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-60064
                                 -2-

     This court will uphold the factual findings that an alien is

not eligible for asylum or withholding of removal if those findings

are supported by substantial evidence.     Chun v. INS, 40 F.3d 76,

78-79 (5th Cir. 1994).   The substantial evidence standard requires

that the decision be based on the evidence presented and that the

decision be substantially reasonable. Carbajal-Gonzalez v. INS, 78

F.3d 194, 197 (5th Cir. 1996).   The BIA’s decision is supported by

substantial evidence, and the record does not compel a contrary

conclusion as to either Elbashlli’s INA claims or her CAT claim.

See id.   Accordingly, Elbashlli’s petition for review is DENIED.